DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed January 4, 2022, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered:
A copy of FR 2284303 has been provided; however, an English translation for understanding of FR 2284303 has not been provided

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 11,160,950. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and the patent claims at least recite a method of flushing a catheter, the catheter comprising an elongate shaft member that includes a proximal end, a distal end, a length from the proximal end to the distal end, and at least a first lumen extending between the proximal end and the distal end, wherein the first lumen comprises a first end spaced proximally from a second end, the second end located at least proximate the distal end of the elongate shaft member, and wherein the distal end of the elongate shaft member is arranged to be deliverable ahead of the proximal end of the elongate shaft member through a bodily opening leading to a bodily cavity, the length of the elongate shaft member sufficient to position the proximal end outside a body comprising the bodily cavity during a state in which the distal end is positioned in the bodily cavity, the catheter comprising a manipulable portion physically coupled to a distal end portion of the elongate shaft member, and the method comprising: the manipulable portion selectively moveable between an unexpanded configuration in which the manipulable portion is sized for delivery through the first port and an expanded configuration in which the manipulable portion is sized too large for delivery through the first port; providing a quantity of a liquid into at least a first portion of the interior cavity of a vessel, the second end of the first lumen in fluid communication with the liquid provided in the first portion of the interior cavity; establishing a flow of at least some of the liquid in the first portion of the interior cavity through the first lumen from the second end of the first lumen toward the first end of the first lumen to facilitate flushing of a fluid other than the liquid from the first lumen; repeatedly moving the manipulable portion, when the manipulable portion is in the expanded configuration in the first portion of the interior cavity to agitate the liquid in the first portion of the interior cavity and facilitate air bubble removal from the manipulable portion; and removing the manipulable portion, in the unexpanded configuration, and the at least part of the distal end portion of the elongate shaft member from the interior cavity of the vessel into a loading assembly for subsequent delivery through the bodily opening leading to the bodily cavity. The application claims and the patent claims differ with respect to the application claims reciting “providing a vessel with the manipulable portion and at least part of the distal end portion of the elongate shaft member including the distal end of the elongate shaft member in an interior cavity of the vessel, the manipulable portion and the at least part of the distal end portion of the elongate shaft member including the distal end of the elongate shaft member protruding into the interior cavity of the vessel via a first port provided by the vessel” and the patent claims reciting “inserting the manipulable portion, in an unexpanded configuration, and at least part of the distal end portion of the elongate, shaft member including the distal end of the elongate shaft member and the second end of the first lumen into the interior cavity via a first port provided by the vessel”; however, as “inserting the manipulable portion… and at least part of the distal end portion of the elongate, shaft member including the distal end of the elongate shaft member… into the interior cavity via a first port provided by the vessel” in the patent claims results in the manipulable portion and the at least part of the distal end portion of the elongate shaft member including the distal end of the elongate shaft member being provided in and protruding into the interior cavity of the vessel via a first port provided by the vessel, the patent claims anticipate the claimed invention of the application claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783